At the outset, I should like to offer the 
President my most sincere congratulations on his well-deserved election to 
preside over the forty-seventh session of the General Assembly and to express 
my delegation's gratitude and appreciation for the constructive efforts of the 
President of the forty-sixth session. It is our earnest hope that the General 
Assembly, drawing upon our President's valuable experience and diplomatic 
skills, will play a significant role in the new international environment. I 
assure him of my delegation's full cooperation to this end. 
I also take this opportunity to offer my heartfelt felicitations to the 
new Members who have joined us in the United Nations since the last session of 
the General Assembly, most of whom are neighbours of the Islamic Republic of 
Iran. It is a matter of great joy and satisfaction for me and my delegation 
that the seat of Afghanistan in the Assembly is at long last occupied by the 
representatives of the legitimate Government of that country. 
This session opens at a time, in the aftermath of the cold war, when 
tumultuous developments in the international arena continue to unfold, facing 
the international community with opportunities and challenges alike. In the 
cold-war era the global arms race, the arming of client States and the 
instigation of regional wars sapped the energy and capabilities of countries, 
especially in the third world, thus debilitating them in their efforts to 
stand up to the challenge of such chronic and endemic problems as poverty. 

hunger, illiteracy, drug-addiction and drug trafficking, underdevelopment and 
environmental pollution. 
The collapse of the bipolar world has created a propitious opportunity 
for mankind to address those problems in earnest. It has also brought to the 
fore new threats to international peace and security, such as the devising of 
new ways of expansion and consolidation of domination and hegemony, a further 
widening of the North-South gap and flare-ups of ethnic and racial differences 
and conflicts. 
Due to continuing transformations in geographical, economic, military and 
cultural configurations, the world today is in a vulnerable state of flux, and 
until reliable stability emerges the approach of big Powers to the United 
Nations and that of the Organization to international issues and problems will 
remain very sensitive and significant. 

The United Nations, as the only universal body, should contribute to the 
solution of major global problems without resort to short-sighted political 
expediency. It should do so on the basis of justice and respect for human 
dignity, lofty human values and the rules of international law. Selectivity 
is certain to turn the Organization into a tool for legitimizing the actions 
of powerful Member States. This represents the most formidable challenge to 
the Organization's integrity, credibility and relevance. 
In this context I need give just a few clear examples: first, in dealing 
with international crises, the use of double standards based on the political 
interests of the powerful, as manifested, on one hand, by the Security 
Council's treatment of Iraq's aggression against Kuwait and, on the other 
hand, by the decades-old aggression of the Zionist regime; secondly, the 
non-application, for reasons of political expediency, of the existing means 
and instruments to certain crises, as witnessed in the Council's half-hearted 
approach to Serbia's blatant aggression against the Republic of Bosnia and 
Herzegovina; thirdly, indifference to, or total negligence of, certain 
explosive and tragic situations, such as those in Somalia and Liberia, which, 
despite obvious disruptive regional ramifications, do not seem to have a 
direct bearing on the interests of outside Powers; fourthly, the manipulation 
of cherished human ideals in the field of human rights for short-sighted, 
ulterior political motives. 
Undoubtedly, a fair, objective and non-selective approach by the United 
Nations to international issues and crises will help to ensure that the 
Organization can play an effective role in the future and, away from the 

peddling of big-Power influence, put it in the unique position of being able 
to act as the centre for concerted international cooperation. 
At this point I must express to Mr. Boutros Boutros-Ghali our 
appreciation for his efforts to make the Organization more efficient and to 
enhance its role in the resolution of chronic and new international problems. 
The Islamic Republic of Iran has studied with care and keen interest the 
Secretary-General's report of 17 June 1992, entitled "An Agenda for Peace". 
It is our considered view that the report deals with a wide range of 
theoretical and practical issues issues that are very sensitive and merit 
the General Assembly's careful and in-depth scrutiny. 
It is incumbent on the General Assembly, as the only universal organ of 
the United Nations, to formulate and adopt the Organization's future work. 
Such an endeavour, within the framework of the Charter and based on full 
respect for the sovereignty, territorial integrity and political independence 
of Member States and on non-interference in their internal affairs, will 
certainly contribute to refinement of the concepts and suggestions embodied in 
the Secretary-General's report, and this will help him to discharge his 
duties. My delegation is willing to participate actively in a special working 
group of the General Assembly on this matter. 
Among the most sensitive issues dealt with in the Secretary-General's 
report is the active role of the Security Council in the new international 
environment. The Security Council, in accordance with the United Nations 
Charter, bears primary responsibility for the maintenance of international 
peace and security, but, in the discharge of its responsibilities, the Council 
does not have unfounded authority. By definition, it must fine-tune its 
decisions and actions with the principles and objectives of the Charter and of 

international law. Discriminatory treatment of issues pertaining to 
international peace and security, the overstepping of mandated authority and 
misuse of the privileges accorded to the members of the Council the 
permanent members in particular are among the practices that tarnish the 
Council's image and undermine its stature and credibility and, in the final 
analysis, that of the United Nations. A thorough and vigorous study and 
formulation of well-defined guidelines will help the Council to adopt an 
objective and non-discriminationary approach, within a specific framework and 
specific terms of reference, to various issues of international peace and 
security. I must emphasize that the preservation of international peace and 
security is a responsibility entrusted to the Security Council by the 
international community. That being the case, the Council, in accordance with 
the Charter, is accountable to that community, which is represented by the 
General Assembly. 
The existing international exigencies make especially necessary the 
strengthening of global efforts to facilitate the overall process of 
disarmament and arms control - in particular, the elimination of weapons of 
mass destruction. To this end, reappraisal of the military doctrines of the 
big Powers in consonance with the new international situation, a change in 
attitudes of domination, and rejection of resort to force as a means of 
promoting political objectives constitute the primary prerequisite for the 
success of all disarmament and arms-control schemes. 
The preparation of a draft convention on the prohibition of the 
production, development, stockpiling and use of chemical weapons represents a 
significant step in the history of arms control. Undoubtedly, this convention 

crystallizes many years' difficult, even tedious, negotiations between the 
members of the Conference on Disarmament. Notwithstanding this obvious fact, 
the convention - on the one hand, because the Conference on Disarmament acts 
on the basis of consensus and, on the other, owing to the supremacy of 
political exigencies throughout the process, but especially during the latter 
stages - cannot be regarded as a document that reflects the principled views 
and positions of all members of the Conference on Disarmament. This is 
particularly true in respect of the composition of the executive council, 
which, in our view, lacks balance and proportion. Furthermore, if the 
convention on chemical weapons is to become universal the developed countries 
will have to provide for the transfer of chemical technology, materials and 
equipment for peaceful purposes, and the existing unilateral discriminatory 
and ad hoc restrictions will have to be removed. 
In the field of the non-proliferation of nuclear weapons, the 
non-proliferation Treaty can indeed acquire a universal character and play an 
effective and efficient role in preventing the vertical and horizontal 
proliferation of nuclear weapons, provided that the nuclear-weapon States 
fulfil their obligations in accordance with article VI of the Treaty. 
It is highly desirable that the next millennium be nuclear-free, but the 
achievement of that objective depends upon the following: an undertaking by 
all nuclear-weapon States to destroy all nuclear weapons in their territory or 
under their jurisdiction or control; a new pledge by all States not to acquire 
or proliferate nuclear weapons and not to add to their existing stocks; and a 
genuine commitment to enhanced cooperation in technology for the peaceful use 
of nuclear energy. 
 
Further regional endeavours in the field of arms control, regional 
disarmament and the establishment of zones free of weapons of mass destruction 
can complement international efforts towards the prohibition of such weapons 
and can contribute to the alleviation of the international community's concern 
about the dangerous consequences of stockpiling armaments at the regional 
level. 
 
My country, as the initiator of the proposal for the establishment of a 
nuclear-free zone in the Middle East, is fully prepared to participate 
actively in any constructive and comprehensive initiative in this field. It 
goes without saying, though, that the success of initiatives concerning arms 
control and regional disarmament depends on heeding a number of considerations 
such as the political and security characteristics of the regions in question, 
participation of the regional countries in defining the principles and 
objectives of the initiative, the concerns of the countries in the region 
vis-a-vis threats from within and outside the region, including consequences 
of the presence of foreign forces. 
What seems more urgent and critical than regional disarmament is the 
necessity and desirability of searching for a comprehensive and genuine 
solution to regional conflicts, as an endemic and seemingly intractable source 
of threat to international peace and security. Over and above the chronic 
regional crises, recent developments at the international level have given 
birth to a series of new crises in various regions, thus further accentuating 
the need for a new sense of vigilance and vigorous endeavour on the part of 
the international community to confront these threats. 
In my brief survey of regional crises and conflicts, I cannot but begin 
with what is closest to the hearts and minds of the Islamic world - that is, 
Palestine. The legitimate uprising of the Palestinian people in the occupied 
territories, as a form of resistance against occupation, expansionism, murder 
and unbearable living conditions, is brutally suppressed. Alongside the 
regular armed forces, armed Zionist settlers carry out on a daily and 
continuing basis acts of murder and plunder, including confiscation of 

Palestinian property. In addition to Palestine, parts of Syrian and Lebanese 
territory are still under Zionist occupation and innocent people are killed or 
abducted on a regular basis by these forces in South Lebanon. 
The Islamic Republic of Iran calls on the international community to 
confront the aggressive and repressive policies of the Zionists in a serious 
and meaningful manner. The bitter experience of the past decades indicate, 
however, that peace and tranquillity can be restored to the area only through 
struggle, full restoration of the inalienable rights of the Palestinian people 
and establishment of an independent Palestinian state in the entire territory 
of Palestine. 
Another crisis which has endangered regional and global security over the 
past year concerns the tragic situation in the Republic of Bosnia and 
Herzegovina. The crimes perpetrated against the people in that young and 
small Republic have few parallels in the post-Second-World-War era. The 
aggression against the sovereignty, territorial integrity and political 
independence of a Member of the United Nations and the simultaneous torture, 
mass killings and policy of genocide and "ethnic cleansing", as pursued by 
Serbia and its ultra-nationalist Serb agents with the objective of forming 
"greater Serbia", have caused deep consternation throughout the world and 
drawn condemnation from almost all quarters. Nevertheless, Serbia and its 
agents continue to show utter disdain for the international community's 
decisions, as reflected in numerous Security Council resolutions and General 
Assembly resolution 46/242, continuing their crimes against the people of 
Bosnia and Herzegovina, in particular the Muslim population, with a seeming 
sense of immunity and impunity. 

It is therefore incumbent upon the Security Council to adopt the 
necessary measures provided for in Article 42 of the Charter to put an end to 
the aggression and to restore the sovereignty, territorial integrity, 
political independence and unity of the Republic of Bosnia and Herzegovina. 
The Islamic Republic of Iran once again emphasizes the inherent right of the 
Republic of Bosnia and Herzegovina to self-defence in accordance with 
Article 51 of the Charter and expects the Security Council to reconsider its 
resolution on an arms embargo against Yugoslavia in order to enable the 
Republic of Bosnia and Herzegovina to exercise its inherent right to resist 
aggression. 
Moreover, I would like to emphasize that in the view of a large majority 
of the Member States, including the Islamic Republic of Iran, the Socialist 
Federal Republic of Yugoslavia no longer exists and the Federal Republic of 
Yugoslavia - Serbia and Montenegro - has no right to occupy the seat of former 
Yugoslavia in international forums. We strongly believe that the Assembly 
should send a very clear and unambiguous signal to Belgrade, through the 
expulsion of Serbia and Montenegro from all organs of the United Nations, that 
to be a Member of the Organization it will be subject to all the criteria for 
membership and will have to behave accordingly. 
There are two other continuing crises in the immediate neighborhood of 
the Islamic Republic of Iran to which my country cannot remain indifferent 
because of humanitarian as well as national security considerations. 
Expressing its satisfaction at the victory of the Muslim mujahidin of 
Afghanistan and the establishment of an Islamic State, the Islamic Republic of 
Iran welcomes the cessation of fratricidal bloodshed in its fraternal 
neighbouring country. My country extends its support to the legitimate 

Government of Afghanistan, stresses the imperative of non-interference of all 
countries in the internal affairs of Afghanistan, and once again draws the 
attention of the international community to the pressing humanitarian needs of 
the war-stricken Afghan people. For our part, we have made endeavours in this 
direction and underline our readiness to cooperate with other countries as 
well as international organizations in the provision of food, medicine and 
other essential needs as well as in the reconstruction of Afghanistan. 
In regard to the Nogorno-Karabakh region, the Islamic Republic of Iran 
from the very outset expressed its concern at the continuation and expansion 
of the conflict and exerted every effort to bring the fighting to an end; this 
resulted in the establishment of a cease-fire and commencement of negotiations 
between the Republics of Azerbaijan and Armenia. It is a matter of deep 
regret that owing to the reticence of the international community - and 
particularly that of the Security Council the opportunity of propitious 
situation which existed at that time and which could have been further 
solidified through the dispatching of international observers was lost and 
bloodshed flared up and has continued. In our view, the Karabakh crisis can 
be resolved only through negotiations and on the basis of mutual respect and 
non-interference as well as the preservation of the sovereignty and 
territorial integrity of the two countries. 
The approach of the Islamic Republic of Iran to these two crises and the 
efforts undertaken in regard to them emanate from our overall policy towards 
neighbouring countries, which is based on the promotion and consolidation of 
good-neighbourly relations, expansion of economic, cultural and scientific 
cooperation, and fostering of regional confidence. For we believe that 

security in our region is attainable only through cooperation. As early as 
1986 the Islamic Republic of Iran, on the basis of this policy, underlined the 
imperative need for the creation of a regional security and cooperation 
arrangement in the Persian Gulf area. In the General Assembly last year I 
enumerated the principles and objectives of such regional cooperation 
principles and objectives that continue to govern our approach to this 
strategic region. The relations between the Islamic Republic of Iran and the 
newly established Republics along our northern borders are based on the same 
principles, namely, respect for sovereignty and territorial integrity, 
inviolability of international borders, non-resort to force in the settlement 
of disputes, non-interference in internal affairs, and dialogue and mutual 
understanding. 
Cognizant of the fact that the newly established republics of Central 
Asia and the Caucasus are now undergoing the difficult and tumultuous stage of 
state-building, establishment and consolidation of democratic institutions and 
economic stabilization and development, and with a view to the primacy of 
promotion of good-neighbourly relations and fostering of mutual confidence 
between the countries of this region, the Islamic Republic of Iran has taken 
the lead in the sphere of expanding bilateral as well as multilateral ties 
with these countries. We, along with our regional partners - Turkey and 
Pakistan have welcomed the Republics of Azerbaijan, Turkmenistan, 
Tajikistan, Uzbekistan, Kyrgyzstan and Kazakhstan into the Economic 
Cooperation Organization (ECO). 

We also pioneered the formation of the Organization of the Countries of 
the Caspian Sea Basin, along with the Russian Federation, Azerbaijan, 
Turkmenistan and Kazakhstan. 
In the bilateral field, the foundations of political, cultural and 
economic cooperation, particularly in the areas of transportation and energy, 
have been laid with the newly established republics of the former USSR. That 
approach by the Islamic Republic of Iran is founded on the conviction that the 
expansion of bilateral and multilateral relations among countries of the 
region is bound to contribute to stability, security and development for all. 
In today's world instability does not emanate solely from regional crises 
or military conflicts. Economic and environmental problems too threaten 
international peace and security. Continued further exacerbation of economic 
difficulties in most third-world countries in the context, and as a result, of 
the ever-widening gap between the North and the South is perhaps the most 
serious and most explosive danger threatening the international community. 
As stated clearly in the World Economic Survey for 1992, world economic 
output has decreased for the first time since the Second World War; 
international trade is also plagued with myriad difficulties. Under these 
difficult circumstances, many developing countries are still grappling with 
the problems resulting from the economic recession of the 1980s and its 
socio-political consequences. Worse still, a decreased flow of financial 
resources to developing countries has made the prospects for recovery and 
economic growth and development in those countries all the more uncertain. 
 
Notwithstanding numerous problems, the recovery of the world economy is 
not impossible to achieve. Its attainment, though, requires promotion of 
international cooperation and coordination of economic policies, which feature 
among the major purposes of the United Nations. To this end, the 
International Development Strategy for the fourth United Nations Development 
Decade, the Declaration adopted by the General Assembly at its eighteenth 
special session, and Agenda 21 of the United Nations Conference on Environment 
and Development, which reflect long and intensive negotiations and represent 
international consensus on the objectives of development and environment, 
constitute the necessary framework and basis of future measures. 
Yet it is clear that in the absence of concerted international 
cooperation proper economic conditions where all countries enjoy equal 
opportunity for growth and development will remain unattainable. The United 
Nations and its specialized agencies provide the most appropriate forum to 
facilitate international cooperation with the objective of alleviating world 
economic problems, especially those of the developing countries, thus 
preventing what otherwise seems an inevitable confrontation between North and 
South. 
In conclusion, I would like to reiterate the imperative of intensifying 
the activities of the United Nations in step with international developments, 
with a view to achieving a higher degree of efficiency and effectiveness. In 
this context, the Islamic Republic of Iran is of the view that revitalization 
of the General Assembly should be pursued in earnest, and that effective 
measures to augment the efficiency, and thus the practical relevance, of the 
Assembly should be adopted. 

The decision of the recent non-aligned summit to convene a high-level 
working group to study ways and means of increasing the effectiveness of the 
United Nations represents a timely, logical and positive step, and can 
certainly assist the United Nations in that purpose. The General Assembly, as 
the sole universal, democratic and transparent organ of the United Nations, 
with the competence entrusted to it by the Charter to address all 
international issues and problems, should fully exercise its Charter-mandated 
authority in practice. To that end, the General Assembly should guide other 
organs of the United Nations on a constant and active basis, and take the 
necessary decisions and make the appropriate recommendations for the 
realization of common human ideals, most notably universal peace, security and 
respect for human rights, and balanced prosperity and welfare. 
